Citation Nr: 0702797	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  02-15-276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic periodontal 
disease.  

2.  Entitlement to an increased rating for the residual 
conditions of a fracture of the left distal fibula, now rated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1972 to 
January 1999. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for chronic gum disease, and from an 
August 2002 RO rating decision that denied an increased 
rating for the residual conditions of a fracture of the left 
distal fibula. 

In January 2006, the Board remanded the claims for further 
development.  In July 2006, the RO granted an increased 
rating of 10 percent for the left fibula fracture. The claims 
are now before the Board for adjudication.  


FINDINGS OF FACT

1.  The veteran has chronic periodontal disease that first 
manifested in service and that resulted in the extraction of 
tooth number 19.  

2.  The veteran does not belong to any class of veterans 
entitled to VA dental treatment.

3.  The veteran's residual condition of a fracture of the 
left fibula is manifested by left ankle pain, now diagnosed 
as traumatic arthritis, and confirmed by X-ray.  The veteran 
experiences daily dull ache that is aggravated by prolonged 
walking, especially on uneven terrain, and by driving an 
automobile.  Plantar motion is limited to 30 degrees with 
pain.  There is no evidence of the use or need for supportive 
devices. 





CONCLUSIONS OF LAW

1.  The criteria for service connection for the purposes of 
compensation for a dental disorder have not been met.  38 
U.S.C.A. § 1712 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.381, 4.150, Diagnostic Code 9913, 17.161 
(2006).

2.  The criteria for service connection for the purposes of 
entitlement to VA dental treatment by reason of a dental 
disorder incurred as a result of his active military service 
have not been met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 
4.150, Diagnostic Code 9913, 17.161.

3.  The criteria for an increased rating for the residual 
conditions of a left fibula fracture, now diagnosed as 
traumatic arthritis, have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DCs) 5003, 5010, 5271 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, VA sent correspondence in January 2001, March 2002, 
January 2005, and February 2005; rating decisions in January 
2001, August 2002, December 2003, and July 2006; statements 
of the case in August 2002 and December 2003; and a 
supplemental statements of the case in December 2003, May 
2004, November 2004, and February 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2006 supplemental statement of the 
case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained examinations of the veteran's left fibula and 
ankle.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.

The Board notes that the veteran served as a U.S. Navy 
hospital corpsman and Medial Service Corps officer attaining 
the rank of Lieutenant Commander at the time of retirement.  
Service personnel records showed that he was qualified in 
health care administration but does not show specific medical 
or dental clinical qualifications.  The Board will consider 
the veteran's statements in view of his general medical 
training but not at the qualification level of a physician or 
specialist in dental or orthopedic medicine. 

Chronic Periodontal Disease

In December 2001, the veteran initially sought service 
connection and disability compensation for chronic gum 
disease that he contends first manifested in service.  In a 
July 2001 notice of disagreement, the veteran added that his 
claim included the extraction of tooth number 19.  In June 
2004, the veteran stated that he understood that compensation 
was not payable for periodontal disease but that he continued 
to seek entitlement to VA dental care. 

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c).  The following will not be considered 
service connected for treatment purposes:  (1) calculus; (2) 
acute periodontal disease; (3) third molars, unless disease 
or pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. § 
3.381(e).

Teeth extracted because of chronic periodontal disease will 
be service connected only if they were extracted after 180 
days or more of active service.  38 U.S.C.A.
§ 1712; 38 C.F.R. § 3.381(f).  However, ratings for tooth 
loss apply only to bone loss through trauma or disease such 
as osteomyelitis, and not to the loss of the alveolar process 
as a result of periodontal disease, since such loss is not 
considered disabling.  38 C.F.R. § 4.150, Diagnostic Code 
9913.  Service connection may be granted for any dental 
condition that resulted from combat or other in-service 
trauma.  38 C.F.R. § 3.382; 38 C.F.R. § 3.381.

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment, if they are manifested after 180 days of service, 
in accordance with 38 C.F.R. 
§ 17.161.

Outpatient dental treatment may be authorized by the Chief, 
VA Dental Service, for the following categories:

Class I--those having a service-connected 
compensable dental disability or condition;

Class II (1)--those having a service-connected non-
compensable dental condition or disability shown to 
have been in existence at time of discharge or 
release from active service, which took place after 
September 30, 1981, may be authorized the one-time 
correction of the service-connected dental 
condition if they had the required days of service 
and make application for treatment within 90 days 
of discharge;

Class II (2)--those having a service-connected non-
compensable dental condition or disability shown to 
have been in existence at time of discharge or 
release from active service, which took place 
before October 1, 1981, may be authorized the one-
time correction of the service-connected dental 
condition if they had the required days of service 
and make application for treatment within one year 
of discharge;

Class II (a)--those having a service-connected non- 
compensable dental condition or disability 
adjudicated as resulting from combat wounds or 
service trauma.  For the purpose of determining 
whether a veteran has Class II (a) eligibility for 
dental care, the term "service trauma" does not 
include the intended effects of treatment provided 
during service.  VAOPGCPREC 5-97, 62 Fed. Reg. 
15566 (1997).

Class II (b)--those having a service-connected non-
compensable dental condition or disability and who 
had been detained or interned as prisoners of war 
for a period of less than 90 days;

Class II (c)--those who were prisoners of war for 
90 days or more;

Class II R (Retroactive)--any veteran who had made 
prior application for and received dental treatment 
from the VA for non-compensable dental conditions, 
but was denied replacement of missing teeth which 
were lost during any period of service prior to 
his/her last period of service;

Class III--those having a dental condition 
professionally determined to be aggravating 
disability from an associated service-connected 
condition or disability;

Class IV--those whose service-connected 
disabilities are rated at 100% by schedular 
evaluation or who are entitled to the 100% rate by 
reason of individual unemployability;

Class V--a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31;

Class VI--any veterans scheduled for admission or 
otherwise receiving care and services under 38 
U.S.C. Chapter 17 may receive outpatient dental 
care which is medically necessary.

38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The veteran's November 1972 enlistment dental examination 
showed that his third molars were missing (tooth numbers 1, 
16, 17, and 32).  Existing restoration was noted on seven 
teeth including numbers 3, 18, 19 and 30.  There were no 
notations of any dental disease and no immediate dental care 
was required.  

In June 1985, a dentist noted that the veteran had discomfort 
on chewing and sensitivity to cold on his lower left side.  
The dentist diagnosed apical periodonitis and cracked tooth 
syndrome on tooth numbers 18 and 19.  The veteran received 
endodontic treatment on several occasions over the following 
two months.  One dentist noted grade two furca involvement.  
In August 1985, a dentist noted that the two teeth and 
periodontal area were healing well, that restoration work was 
completed, and that a monitoring plan was established. 

In May 1986, periodontal disease was noted at tooth numbers 
30 and 31 with a prognosis of poor to fair.  In November 
1986, a dentist noted an occlusion at tooth 19, and a 
periodontal evaluation showed localized moderate periodonitis 
with furcation and a medial pocket.  The veteran's symptoms 
became worse and in March 1987, tooth 19 was extracted.  The 
dentist noted severe bone loss and a crack extending under 
the furcation.  Tooth 18 remained in place with no further 
surgery indicated.  Dental records showed periodic 
periodontal evaluations over the remaining years of service 
with notations of periodonitis in the areas of tooth numbers 
18, 30, and 31.  In February 1990, a dentist noted that a 
prosthesis was fitted at tooth 19.  In October 1991, a 
dentist diagnosed localized advanced adult periodonitis with 
a poor prognosis at the affected sites.  

In January 1992, the veteran sought treatment for a crack in 
tooth 3.  In March 1993, a dentist noted advanced periodontal 
bone loss with furcation involvement at tooth 3.  In June 
1994, a dentist noted that the veteran had continued periodic 
periodontal treatments and that his localized advanced 
periodonitis was stable.  In December 1995 and again in May 
1996, dentists noted that many areas showed localized 
periodontal disease with severe furcation bone loss.  In 
August 1997 and December 1997, dentists recharacterized the 
veteran's condition as generalized moderately advanced 
periodonitis.  In October 1998, a dentist noted that the 
conditions persisted and specifically mentioned teeth 3, 18, 
30 and 31 as sites of greatest concern.  He noted that the 
veteran continued regular periodontic therapy but did not 
desire additional surgery to improve access for cleaning.  At 
the time of retirement in January 1999, a dentist noted that 
the generalized periodonitis was in maintenance.  

In April 1999 and October 1999, the veteran received 
continued care from a private dentist.  In a March 2000 
letter, a private periodonist evaluated the veteran's 
condition and noted moderate to advanced periodonitis at 
teeth 3, 11, 18, 30, and 31.  The prognosis for tooth 18 was 
poor and would not serve as a bridge abutment for the 
prosthesis at tooth 19 in the long term.  The prognosis for 
teeth 3, 30, and 31 was fair. 

The veteran filed a claim for service connection for 
periodontal disease in December 2000.  In June 2004, the 
veteran stated that he entered a VA Vocational Rehabilitation 
Program in 2000 with training extended into 2001.  He stated 
that a VA periodonist established a plan for corrective 
action, but the plan was not approved for performance by VA 
as part of the rehabilitation training program. 

In January 2003, a private dentist established a plan to 
extract teeth 3, 18, 30 and 31 and install implants.  
Extensive work was completed by private dentists over the 
next three years.     

The Board concludes that the veteran has chronic advanced 
periodonitis that first manifested in service and that 
resulted in the extraction of tooth 19.  There is no evidence 
that the veteran had any dental disorder prior to service.  
However, the Board concludes that service connection for the 
purpose of disability compensation is not warranted.  Service 
connection for periodontal disease will be considered only 
for the purposes of establishing eligibility for VA 
outpatient dental treatment. 38 C.F.R. § 3.381.  Service 
connection for the extraction of tooth 19 is warranted. 
However, since a compensable rating for tooth extraction is 
only provided if the loss is through trauma or disease such 
as osteomyelitis, and not as a result of periodontal disease, 
the tooth loss is not considered disabling and thus is not 
compensable.  

The Board must now consider whether the veteran is eligible 
for VA outpatient dental treatment for a service connected 
condition.  

Class I does not apply in this case because the veteran does 
not have a compensable dental disability.  Although the 
veteran did have a dental condition at the time of discharge 
in January 2000, he did not apply for a one-time correction 
of the condition within 90 days.  His claim for treatment was 
filed in December 2000.  Therefore, the veteran is not 
eligible under Class II (1), and Class II (2) does not apply 
because he was discharged after October 1, 1981. 

The veteran is not eligible under Class II (a), (b), or (c) 
because there is no evidence that his condition was the 
result of combat wounds or service trauma or that the veteran 
was a prisoner of war.  Class II R is not applicable because 
the veteran did not make a prior application and receive VA 
dental treatment but was denied replacement of missing teeth 
lost during a period of service prior to his last period.  
The veteran had only one period of service.  Classes III, IV, 
and VI are not applicable because the veteran's dental 
condition is not an aggravating disability from an associated 
service-connected condition or disability, the veteran is not 
100 percent disabled, entitled to total disability based on 
individual unemployability, or receiving care or services 
under 38 U.S.C. Chapter 17.  The Board notes that the veteran 
did receive care while participating in a rehabilitation 
program under 38 U.S.C. Chapter 31.  However, he is no longer 
enrolled in the program and therefore is not eligible under 
Class V. 

The Board concludes that the veteran does not qualify for 
outpatient VA dental treatment under any class described in 
the regulations.  Therefore, service connection for 
periodontal disease including the extraction of tooth 19 for 
the purposes of VA dental treatment is not warranted.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residual Conditions of a Left Fibula Fracture

The veteran contends that the condition of this left lower 
leg and ankle is more severe and seeks a higher rating.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The VA must take into account the veteran's entire 
medical history and circumstances.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.   See Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; see DeLuca, supra.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

The veteran's residual conditions of a left fibula fracture 
are currently rated under 38 C.F.R. § 4.71a, DC 5262.  A 10 
percent rating is warranted for impairment of the tibia and 
fibula with malunion and slight knee or ankle disability.  A 
20 percent rating is warranted for a moderate knee or ankle 
disability.  38 C.F.R. § 4.71a, DC 5262.  

There is some medical evidence of a diagnosis of traumatic 
arthritis.  Traumatic arthritis is rated as for degenerative 
or osteoarthritis.  38 C.F.R. § 4.71a, DC 5010.  
Osteoarthritis, established by X-ray findings, is rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 10 
percent rating is warranted if there is a moderate limitation 
of motion of the ankle; a 20 percent rating is warranted if 
the limitation is marked.  38 C.F.R. § 4.71a, DC 5217.  When, 
however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint affected by the limitation of motion when X-
ray evidence of arthritis is shown.  38 C.F.R. § 4.71a, DC 
5003. 

The normal range of ankle motion for VA purposes is from zero 
to 20 degrees dorsiflexion and from zero to 40 degrees 
plantar flexion.  38 C.F.R. § 4.71, Plate II (2006).

In November 1995, the veteran suffered a spiral non-displaced 
fracture of the left distal fibula in a fall while traveling 
on a commercial airliner.  His left leg and ankle were 
immobilized for several weeks followed by a course of 
physical therapy.  In January 1996, the therapist noted that 
there was some tenderness and edema but that the veteran was 
improving his strength and range of motion.  The fracture 
history was noted on the veteran's December 1998 discharge 
physical examination.  In a VA retirement examination the 
same month, the examiner noted that the veteran experienced 
pain when walking on uneven surfaces and took pain 
medication.

In December 2000, a VA examiner noted that the veteran 
continued to experience left ankle pain of increasing 
intensity.  In May 2001, another VA examiner reviewed the 
claims file and noted that the veteran was only able to 
extend his left ankle 15 degrees compared to 30 degrees on 
the right ankle.  VA records of primary care treatment also 
showed a history of a left leg fracture.  In June 2001, a VA 
examiner noted that the veteran reported increased pain and 
stiffness.  The examiner prescribed medication including a 
surface ointment.  

In February 2005, a VA physician noted his review of the 
claims file and the veteran's reports of a dull aching left 
ankle pain on a daily basis.  The pain was aggravated by 
prolonged walking and operating an automobile.  The veteran 
also reported being uncomfortable on uneven terrain but that 
the ankle has never "given way," although he did report 
stumbling on staircases on two occasions.  On examination, 
the physician noted that the veteran limped in favor of his 
left foot but attributed this to a separate nerve condition.  
He noted no evidence of swelling or tenderness of the ankle 
or at the site of the spiral fracture of the fibula.  He also 
noted a full range of painless motion and that X-rays failed 
to reveal any evidence of the fracture or arthritic changes.  

In May 2005, a military examiner noted the veteran's reports 
of increased left ankle pain and stiffness as well as the 
veteran's difficulties on stairs and uneven ground. The 
examiner noted some tenderness.  The range of motion was 40 
degrees dorsiflexion and 120 degrees plantar flexion.  The 
Board will consider the plantar flexion measurement was 
likely referenced to zero degrees vertical and conclude that 
plantar flexion is 30 degrees using the VA reference.  The 
examiner also noted the history of the left fibula fracture 
in 1995, diagnosed "ankle pain - like post-traumatic 
arthritis," and prescribed medication.  Later the same 
month, an X-ray revealed a small amount of degenerative 
spurring at the tibiotalar joint and a very small plantar 
spur.  No fracture was noted.  The radiologist stated that 
"perhaps this is related to remote trauma."  In a June 2005 
follow-up, the military examiner noted that the veteran 
continued to take pain medication and experienced stiffness 
but was performing range of motion exercises.  There was no 
notation of a need for supportive devices.  The examiner 
noted the X-ray reports, cited the 1995 injury, and diagnosed 
post-traumatic osteoarthritis and ankle instability.   

The Board concludes that there is no current medical evidence 
of a residual malunion of the tibia or fibula.  In any event, 
the residuals of a fracture result in nor more than slight 
disability of the ankle, so a higher rating is not warranted 
pursuant to Diagnostic Code 5262.  There is a diagnosis of 
traumatic arthritis, confirmed by X-ray, and the examiner 
related it to the 1995 injury in service.  Therefore, the 
Board concludes that the veteran's left lower leg and ankle 
condition is best rated under the regulations for traumatic 
and osteoarthritis.  Since the veteran exhibits some 
limitation of motion with tenderness and pain, the Board 
finds that a 10 percent rating is warranted pursuant to 
Diagnostic Code 5010 for X-ray evidence of arthritis with a 
noncompensable level of limitation of motion.  A rating 
greater than 10 percent rating would require marked 
limitation of motion, which is not shown.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Furthermore, an increased rating due 
to functional loss as a result of pain is not warranted.  
Plantar flexion is 30 degrees of the normal 40 degrees, the 
veteran can perform exercises and ambulate without support 
devices, and pain is managed with medication and without 
flare-ups causing incapacity or restriction of activity.  

The weight of the credible evidence demonstrates that the 
veteran's current left lower leg and ankle disability 
warrants a rating not greater than 10 percent.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for chronic periodontal disease for 
compensation and for VA outpatient treatment is denied.  
Service connection for the extraction of tooth 19 is granted, 
but eligibility for outpatient VA dental treatment for the 
extraction is denied.  

An increased rating for the residual conditions of a left 
fibula fracture, now diagnosed as traumatic arthritis of the 
left ankle, is denied. 



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


